Appeal by Fanny Ehrlich, a certificate holder, from so much of an order as directs that the trustee recover from her its costs and expenses in resisting an application made by appellant to sell the assets of the trust estate, and that the trustee have a lien upon the certificates of participation owned by appellant for such costs and expenses. Order modified on the law and the facts by striking out the second ordering paragraph, and by striking from the third and fourth ordering paragraphs the words “ said Trustee to be reimbursed therefor as aforesaid ”. As so modified, the order, insofar as appealed from, is affirmed, without costs. Under the circumstances disclosed by this record, the Special Term was not warranted in directing the appellant to pay the trustee’s costs and expenses. Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.